Citation Nr: 0945077	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds of the arms, wrists and hands.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to an initial evaluation in excess of 30 
percent disabling for PTSD.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or upon housebound status.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
October 1945.  His awards and decorations include the Purple 
Heart Medal with one Oak Leaf Cluster; his campaign medals 
include six battle stars and one Arrowhead device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Veteran and his nephew provided testimony at a 
teleconference hearing before the undersigned Veterans Law 
Judge in May 2009.  A transcript of that hearing is 
associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The issues of entitlement to service connection for 
hypertension and coronary artery disease, SMC and a TDIU are 
addressed in the REMAND that follows the order section of 
this decision.

FINDINGS OF FACT

1.  The Veteran has no current residuals of shell fragment 
wounds of the arms, wrists and hands.

2.  From September 7, 2006, the impairment from the Veteran's 
PTSD has more nearly approximated occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds of the arms, wrists 
and hands were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In January 2007, well prior to the initial adjudication of 
the claim, the RO sent the Veteran a letter providing the 
Veteran appropriate notice with respect to the disability -
rating and effective-date elements of his claim for service 
connection for PTSD.  In November 2007, prior to the initial 
adjudication of the claim for service connection for shrapnel 
wound residuals, the RO sent the Veteran appropriate notice, 
to include notice with respect to the disability-rating and 
effective-date elements of the claim.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of these claims.  In this 
regard, the Board notes that VA and non-VA treatment records 
were obtained, and the Veteran was provided appropriate 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim, and the Board is also unaware of 
any such evidence.

The Board notes at this point the Veteran's service treatment 
records are not on file and are presumed to have been 
destroyed by fire.  If service records are presumed to have 
been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).   In this case, the RO 
diligently attempted to obtain service treatment records from 
alternative sources, without success.

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will therefore address the merits of 
the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for residuals of shrapnel wounds of the 
arms, wrists and hands

The Veteran's STRs are not available and are presumed to have 
been destroyed by fire at the National Personnel Records 
Center (NPRC).  The record shows the RO diligently attempted 
to reconstruct the STRs via alternative sources but was 
unable to do so.  

The Veteran's certificate of discharge shows he received the 
Purple Heart Medal documenting he was wounded in action.  The 
file also contains a copy of a telegram sent to the Veteran's 
mother notifying her that the Veteran had been slightly 
wounded in action in Italy.  

In September 1977 the Veteran submitted a claim for service 
connection for shrapnel wounds of the neck and right back; he 
did not mention shrapnel wounds of the arms, wrists and/or 
hands.  He had a VA medical examination in January 1978 in 
which he reported being wounded on two occasions: in December 
1943 a shell explosion fractured some of the Veteran's left 
ribs and in February 1944 he was wounded by shrapnel in the 
right side of the base of his neck.  Examination of the skin 
was normal except for the presence of a 2-inch shrapnel scar 
on the base of the back of the neck; there is no indication 
of residuals of wounds to the arms, wrists and/or hands.  The 
examiner diagnosed scar residual to shrapnel wound at the 
base of the neck and residuals of concussion to the chest 
with fractured ribs.  

In September 1978 the RO granted service connection for a 
scar on the posterior right neck residual to shell fragment 
wound and for residuals of chest concussion with fractured 
left ribs and assigned disability ratings of 10 percent and 
noncompensable (0 percent) respectively.

The Veteran had a VA scars examination in August 1982.  Once 
again the examiner noted only scarring on the back of the 
neck; the examination report is silent in regard to scarring 
on the arms, wrists and/or hands.

The Veteran had VA psychiatric examinations in February 2007 
and in February 2008 during which he recounted his wartime 
experiences.  During both examinations he reported having 
been wounded by shrapnel of the back of his neck, and being 
knocked unconscious when a bomb landed close to his position, 
resulting in broken ribs, scratches and bruises, and being 
covered in debris.  The Veteran did not mention any shrapnel 
wounds of the arms, wrists and/or hands.

The Veteran's representative asserted during the 
teleconference hearing in May 2009 that X-rays showed the 
presence of fragments in the Veteran's arms, wrists and/or 
hands.  However, the Board has reviewed the file and finds no 
VA or private X-ray reports showing retained metal fragments 
in those body parts.

Finally, the Veteran had a VA medical examination in August 
2009 in which the examiner was specifically asked to 
determine if the Veteran had any scarring, retained metal 
fragments, or other residuals of shell fragment wounds of the 
arms, wrists or hands.  The examiner could not find any scars 
on the arms, forearms, or hands, nor could the Veteran point 
out any scars.  The Veteran asserted no problems with the 
joints in either upper extremity.  Both upper extremities had 
normal strength, and both hands had normal grip strength.  

In sum, the Board has found no medical evidence of scarring, 
muscle damage, or retained fragments suggesting residuals of 
shell fragment wounds of the arms, wrists and/or hands

The Board does not question the Veteran's sincerity in 
reporting having suffered shrapnel wounds of the upper 
extremities.  However, even if the Veteran was indeed wounded 
as he asserts, there is no medical evidence of any residuals 
of such wounds at any time during the pendency of the claim.  
There is accordingly no disability on which a grant of 
service connection could be based.

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for residuals of shell 
fragment wounds of the arms, wrists and hands are not met.  
Accordingly, the claim must be denied.

As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54

Initial evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability under review.  

Service connection for PTSD has been granted effective from 
September 7, 2006.  

PTSD is rated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A rating of 30 percent is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent is assigned for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The Veteran had a VA psychiatric examination in February 2007 
during which he complained of nightmares and intrusive 
memories of World War II.  The Veteran and his nephew stated 
the Veteran's medication provided only limited relief.  The 
Veteran endorsed good relationship with his family and with 
friends from church, although many of those had passed away.  
The Veteran endorsed occasional suicidal ideation but denied 
intent.  The Veteran stated he was able to perform personal 
hygiene although he needed help with major efforts such as 
bathing; he was able to use the microwave and make sandwiches 
although his nephew did most of the cooking.  He reported no 
significant problems with high anxiety but endorsed 
depression, often feeling sad, apathetic and anhedonic.  He 
sometimes became tearful and self-critical, and at times 
memories of the war would further exacerbate his mood. He 
denied problems with impaired impulse control or anger 
management.  He endorsed sleep problems related to frequent 
awakening and middle insomnia, at times related to World War 
II-related dreams; he estimated he got five hours of 
uninterrupted sleep per night, leaving him excessively tired 
and in need of a nap during daytime. 

On examination the Veteran's affect was mildly restricted and 
he appeared dysphoric.  There were no impairment of thought 
processing or communication, and no hallucinations or 
delusions.  The Veteran demonstrated adequate orientation 
during the interview but reported problems with short-term 
memory, which appeared to most likely be age-related.  Speech 
was within normal limits, and there were no panic attacks.  
In regard to PTSD-specific symptoms, the Veteran endorsed 
nightmares two or three times per week and intrusive memories 
on a daily basis.  He described avoidance of war stimuli, 
hyper-startle to loud noises, worsening irritability, sleep 
interruption, and mild hypervigilance coupled with 
agoraphobia.  The examiner diagnosed PTSD and stated the 
Veteran appeared to function adequately in his occupational, 
family, and social relationships, as well as those leisure 
pursuits he could still pursue within the limits of his age 
and physical condition; the examiner did not assign a current 
Global Assessment of Functioning (GAF).  The Veteran was most 
subjectively distressed by the frequent memories and 
nightmares, which in turn impacted on his mood and his sleep.

The Veteran's nephew submitted a letter in May 2007 stating 
the Veteran was having flashbacks from wartime.  On some 
nights it was hard for the Veteran to sleep, seeing and 
hearing war-related incidents.  Also, sometimes the Veteran 
would become starry-eyed and irritable.  The Veteran was 
currently taking four prescription medications, all provided 
by VA.

A VA psychology note dated in January 2008 shows the Veteran 
was referred due to concerns by his healthcare provider about 
nightmares and combat-related trauma.  The Veteran reported 
experiencing nightmares on a weekly basis; he stated he did 
not like crowds and did not like to have anyone walking 
behind him.  The Veteran stated that after the war he became 
more irritable and less tolerant of unpleasant experiences.  
He denied suicidal or homicidal ideation.  The clinician, a 
psychology resident, diagnosed adjustment disorder, 
unspecified and assigned a current GAF of 55.  

The Veteran had a VA intake examination for PTSD in February 
2008.  The Veteran was described as cooperative and well-
groomed.  His affect was happy and appropriate, psychomotor 
activity was normal, and speech was clear and fluent.  The 
Veteran's thought processes were logical and goal-directed, 
and thought content was appropriate.  The Veteran's 
intellectual functioning appeared to be average. His 
immediate and remote memory appeared to be impaired, but 
consistent with his age (90 years).  Reality testing was 
within normal limits, insight seemed good and judgment seemed 
very good.  The Veteran denied delusions or hallucinations.  
In terms of PTSD symptoms, the Veteran endorsed the 
following: recurrent intrusive recollections; recurrent 
distressing dreams; intense distress at exposure to stimuli; 
efforts to avoid thoughts and activities related to trauma; 
irritability or outbursts of anger; hypervigilance and 
exaggerated startle response; depressed mood most of the day 
nearly every day; and thoughts of death without specific 
suicidal ideation.  The clinician, a psychologist, assigned a 
current GAF score of 58 and described the degree of 
impairment as "moderate."  The primary current complaints 
were nightmares and intrusive thoughts.   
 
The Veteran had a VA psychiatric examination in September 
2008 in which the examiner noted the Veteran believed his 
antidepressant medication provided little relief from 
nightmares and intrusive memories, although the Veteran's 
nephew believed the medication had improved the Veteran's 
mood and level of activity.  The Veteran reported having a 
good relationship with his nephew and an adequate 
relationship with his sister; he had few social contacts 
having recently moved to the area from another city, where he 
had lived for many years.  Many social and leisure activities 
were restricted due to the Veteran's health problems and 
stability.  

On examination the Veteran's affect was broad, and his mood 
was generally euthymic or within normal limits.  He did not 
appear to be in significant emotional distress and there was 
no impairment of thought processing or communication.  There 
were no delusions or hallucinations.  The Veteran reported 
sometimes feeling like a bother and wishing he were dead, but 
he denied actual suicidal ideation.  He reported he sometimes 
felt sad, often related to upsetting and intrusive memories 
of the war.  He stated he was usually not anxious except when 
in crowds or when startled.  Impulse control was adequate, 
with no severe anger outbursts.  The Veteran reported getting 
adequate sleep from 8:00 pm to 7:00 am without middle 
insomnia, although with occasional nightmares.  

In specific regard to PTSD symptoms, the Veteran reported no 
remission since the last examination.  He endorsed war-
related nightmares two or three times per week and frequent 
upsetting and intrusive memories of the war caused by 
external stimuli.  He reported survivor guilt, 
hypervigilance, dislike of crowds, and hyperstartle response.  
He also reported occasional irritability; sleep was adequate 
but he complained of poor concentration.  The examiner 
diagnosed PTSD and cognitive disorder and assigned a GAF of 
53 for both disorders combined.  The examiner stated the 
Veteran's problems with orientation, activities of daily 
living, and memory were not related to PTSD but more likely 
than not represented another separate and unrelated disorder 
involving cognitive dysfunction. 

The Veteran had another VA psychiatric examination in August 
2009, performed by the same psychologist who had conducted 
the previous examination.  The Veteran reported many of his 
friends had passed away but he maintained good relations with 
his nephew, his sister, and a number of his nephew's children 
and grandchildren.  He reported dislike of very crowded 
situations.  On examination the Veteran's affect was broad 
and his mood euthymic; he was friendly and cooperative and 
appeared to be in no significant emotional distress.  There 
appeared to be an impairment of thought processing, based 
solely on dementia rather than PTSD.  The Veteran's nephew 
described hallucinative behavior, which the examiner stated 
appeared to be related to dementia disorder rather than to 
PTSD.  The Veteran's nephew also described the Veteran as 
being occasionally suspicious, which the examiner again 
attributed to dementia.  

In regard to PTSD symptom logy, the Veteran endorsed war-
related nightmares once per month; he reported recollections 
of the war on a daily basis but said they rarely upset him.  
The Veteran said he would actually be upset by wartime 
memories once per month.  The examiner noted the Veteran 
appeared to get along adequately with his family, although he 
had few social interactions due largely to his age and 
physical condition.  The Veteran reported mild vigilance and 
some hyper-startle response to loud noises.  He denied 
excessive anger or irritability.  He reported adequate sleep 
but complained of mild concentration difficulties.  

The examiner diagnosed dementia not otherwise specified and 
PTSD and assigned a GAF score for both diagnoses combined of 
51.  The examiner noted the Veteran's primary difficulty 
appeared to be his dementia; PTSD symptoms themselves seemed 
to be much milder and more infrequent, and the GAF score 
assigned was primarily due to dementia symptoms.

The examiner issued an addendum in August 2009 stating the 
Veteran's PTSD had been assessed as "moderate" in 2007.  
Based on the two subsequent examinations in September 2008 
and August 2009, there had apparently been little or no 
change in the severity of the PTSD symptoms, which remained 
"moderate."  As a result, the examiner estimated that the 
degree to which the Veteran's PTSD resulted in occupational 
and social impairment, and impairment of activities of daily 
living, ranged from "moderate" to "serious" impairment.      

On review of the evidence above, the Board finds the 
Veteran's symptoms throughout the period on review have more 
closely approximated the criteria for the current 30 percent 
rating.

The Veteran's primary complaints in regard to PTSD symptom 
logy have consistently been nightmares and intrusive 
memories, leading to chronic sleep impairment and depressed 
mood and anxiety.  These symptoms are squarely within the 
criteria for the 30 percent rating.

Of the symptoms approximating the criteria for the 50 percent 
rating, the Veteran is not shown to have flattened affect, 
circumstantial/circumlocutory/stereotyped speech, panic 
attacks more than once a week, or difficulty in establishing 
effective work and social relationships.  He is shown to have 
the other symptoms associated with the higher rating to some 
degree (difficulty in understanding complex commands, 
impairment of short-and long-term memory, impaired judgment 
or abstract thinking, and disturbances of motivation and 
mood), but the psychiatric examination reports clearly show 
these symptoms are caused by dementia unrelated to PTSD.

The Board is precluded from differentiating between the 
symptom logy attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, 
competent medical evidence clearly distinguishes between the 
symptoms attributable to the service-connected PTSD versus 
the nonservice-connected dementia.
 
The Board has considered the Veteran's GAF scores during the 
period, which ranged between 51 and 58.  The GAF score 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.

GAF scores between 51 and 60 indicate moderate symptoms or 
moderate difficulty functioning.  Quick Reference, supra, pg. 
46-47.  Accordingly, the Veteran's GAF scores are consistent 
with the 30 percent rating.  The Board further notes that the 
GAF has been primarily on the nonservice-connected dementia; 
the examiner noted the impairment caused the by service-
connected PTSD was considerably milder.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran has not required frequent 
hospitalizations for the disability.  Further, the degrees of 
schedular disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case it is clear from the 
medical evidence that the functional impairment from the 
service-connected disability is not in excess of that 
contemplated by the schedular criteria.  The Board has 
therefore determined that referral of this case for extra-
schedular consideration is not in order.
 
Accordingly, based on the medical and lay evidence of record 
the Board finds the criteria for an initial rating in excess 
of 30 percent for PTSD are not met.  The claim must 
accordingly be denied.   

As the evidence preponderates against the claim the benefit-
of-the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 54


ORDER

Service connection for residuals of shell fragment wounds of 
the arms, wrists and hands is denied.

An initial evaluation in excess of 30 percent disabling for 
PTSD is denied.


REMAND

In the June 2009 remand, the Board directed that the Veteran 
be afforded a VA examination by a physician with appropriate 
expertise to determine the etiology of the Veteran's 
hypertension and coronary artery disease, to include an 
opinion as to whether there is a 50 percent or better 
probability that the disorders were caused or permanently 
worsened by the Veteran's PTSD.  

In response to the Board's remand, the Veteran was afforded a 
VA examination by a physician in August 2009.  The physician 
provided opinions addressing whether the Veteran's 
hypertension and coronary artery disease are etiologically 
related to his active service, but did not provide any 
opinion concerning whether the disorders are related to the 
Veteran's PTSD.  Therefore, the report of this examination is 
not in compliance with the Board's remand directive.

In August 2009, a VA psychologist examined the Veteran and 
provided an opinion indicating that there is no evidence to 
etiologically attribute the Veteran's hypertension and 
coronary artery disease to his PTSD, but did state that PTSD 
symptoms can contribute to aggravation of hypertension.  A 
psychologist is not a physician with sufficient expertise to 
provide an opinion concerning the etiology of the Veteran's 
hypertension and coronary artery disease.  Therefore, this 
examination report also is not in compliance with the Board's 
remand directive.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the claims for service connection for 
hypertension and coronary artery disease must be remanded for 
further development.  In addition, a decision on the other 
issues remaining on appeal must be deferred until the service 
connection issues are decided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be returned 
to the physician who performed the August 
2009 VA examination of the Veteran.  He 
should be requested to provide an 
addendum expressing his opinion with 
respect to the Veteran's hypertension and 
coronary artery disease as to whether 
there is a 50 percent or better 
probability that the disorders were 
caused or permanently worsened by the 
Veteran's PTSD.  If he believes that 
either disorder was permanently worsened 
by the Veteran's PTSD, he should attempt 
to identify the baseline level of 
disability that existed prior to the 
onset of aggravation and the current 
level of disability.  The rationale for 
all opinions expressed must also be 
provided.  

If the August 2009 examiner is no longer 
available, the claims folder should be 
provided to and reviewed by another 
physician with appropriate expertise who 
should provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


